IN THE SUPREME COURT OF THE STATE OF DELAWARE

 THE RENCO GROUP, INC.,        §
                               §
     Plaintiff Below-          §                 No. 158, 2015
    Appellant,                 §
                               §
    v.                         §
                               §
MacANDREWS AMG HOLDINGS LLC, §
MacANDREWS & FORBES, INC., and §                 Court Below: Court of Chancery
RONALD O. PERELMAN,            §                 of the State of Delaware
                               §                 C.A. No. 7668
    Defendants Below-          §
    Appellees,                 §
                               §
    and                        §
                               §
AM GENERAL HOLDINGS LLC,       §
                               §
     Nominal Defendant Below-  §
     Appellee.                 §

                         Submitted: April 27, 2015
                          Decided: April 30, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                    ORDER

      This 30th day of April 2015, it appears to the Court that:

      (1)   The plaintiff-appellant, The Renco Group, Inc. (“Renco”), has

petitioned this Court, under Supreme Court Rule 42, to accept an appeal from an

interlocutory order of the Court of Chancery, dated March 18, 2015, which
implemented a memorandum opinion dated January 29, 2015.1 The memorandum

opinion dismissed Renco’s fiduciary duty claims against defendant MacAndrews

AMG Holdings LLC because they could not proceed in parallel with Renco’s

breach of contract claims based on the complex contractual relationship

documented by the limited liability company agreement of the nominal defendant

AM General Holdings LLC. The memorandum opinion also dismissed Renco’s

fiduciary duty claims and corresponding aiding and abetting claims against

defendants MacAndrews & Forbes, Inc. and Ronald O. Perelman.

      (2)    Renco filed its application for certification to take an interlocutory

appeal in the Court of Chancery on March 30, 2015. The Court of Chancery

denied the certification application on April 20, 2015, among other reasons,

because interlocutory review would not resolve the litigation and because, in

parallel litigation, Renco had prevailed on similar grounds for which it now seeks

interlocutory review. The Court of Chancery concluded that the parallel cases

should be resolved applying a consistent set of principles.

      (3)    We agree with the Court of Chancery’s reasoning. Applications for

interlocutory review are addressed to the sound discretion of this Court. In the

exercise of its discretion, this Court has concluded, for the reasons set forth by the

1
 See Renco Grp., Inc. v. MacAndrews AMG Holdings LLC, 2015 WL 394011 (Del. Ch. Jan. 29,
2015).

                                          -2-
Vice Chancellor, that the application for interlocutory review does not meet the

requirements of Supreme Court Rule 42(b) and should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within

interlocutory appeal is REFUSED. Renco’s April 24 letter to the Court and the

appellees’ motion to strike Renco’s letter are therefore moot.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




                                         -3-